Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 1 of 43 PageID: 430




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

 APFA, INC.                          )
                                     )
                                     )
                    Plaintiff,       )
                                     )
              vs.                    )    Case No. 3:20-cv-05007
                                     )
                                     )
 UATP MANAGEMENT, LLC,               )
                                     )
                    Defendant.       )



   PLAINTIFF APFA, INC.’S MEMORANDUM OF LAW IN SUPPORT OF
           MOTION FOR INJUNCTIVE RELIEF AGAINST
              DEFENDANT UATP MANAGEMENT, LLC
                  PURSUANT TO FED. R. CIV. P. 65




 On the Brief:

 Justin M. Klein, Esq.
 Brent M. Davis, Esq.
 Andrew P. Bleiman, Esq.

 MARKS & KLEIN, LLP

 Dated: June 16, 2020
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 2 of 43 PageID: 431




                           TABLE OF CONTENTS

 TABLE OF CONTENTS…………………………………………………………i

 TABLE OF AUTHORITIES……………………………………………………iii

       INTRODUCTION …………………………………………………………1

       FACTUL BACKGROUND ……………………………………………….2

       A.    Imposition of the Unlawful Membership Program Fees and Costs
             to APFA Members …………………………………………………..5
       B.    The Purported Amendment Materially Alters APFA’s Members
             Rights to Their Detriment …………………………………………..7
             1.    New, Undisclosed Fees & Charges ……………………………7

             2.    The Arbitration Agreement & Class Action Waiver …………10
                   a.    The Arbitration Agreement ……………………………10

                   b.    The Class Action Waiver ………………………………13

       LEGAL ARGUMENT……………………………………………………15

       A.    The Applicable Standards…………………………………………15
             1.    Choice of Law ………………………………………………..15
             2.    Ripeness ……………………………………………………...16

       B.    The Court Should Determine Arbitrability and Enforceability of
             the Arbitration Agreement ………………………………………..18

       C.    The Likelihood of Success on the Merits …………………………22

             1.    The Arbitration Agreement is the Product of Fraud …………22

             2.    The Arbitration Agreement is Void Because it is
                   Unconscionable……………………………………………… 24


                                       i
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 3 of 43 PageID: 432




       D.    Absent an Injunction, APFA and its Members Will Suffer
             Irreparable Harm ………………………………………………….30
       E.    There Is No Cognizable Harm to UATP Should the Injunction
             Issue ………………………………………………………………...31

       F.    The Public Interest Favors an Injunction Here ………………….31

             1.    APFA is a Distinct Legal Entity and Has Not Executed the
                   Purported Amendment ……………………………………….31

             2.    Arbitration Would Result in Piecemeal, Inconsistent Results…33

       CONCLUSION …………………………………………………………...34




                                        ii
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 4 of 43 PageID: 433




                         TABLE OF AUTHORITIES

 CASES:
 Allied-Bruce Terminix Cos. v. Dobson,
 513 U.S. 265, 115 S. Ct. 834, 130 L. Ed. 2d 753 (1995) …………………………...20

 Arthur Andersen LLP v. Carlisle,
 556 U.S. 624, 129 S. Ct. 1896, 173 L. Ed. 2d 832 (2009) ………………………….32

 Atalese v. U.S. Legal Services Group, L.P.,
 219 N.J. 430 (N.J. 2014) …………………………………………………………..20

 AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 131 S. Ct. 1740, 179 L. Ed. 2d
 742 (2011) ………………………………………………………………………...32

 Banco Popular N.A. v. Gandi,
 184 N.J. 161 (N.J. 2005) …………………………………………………………..23

 Bel-Ray Co., Inc. v. Chemrite (Pty) Ltd.,
 181 F.3d 435 (3d Cir. 1999) ……………………………………………………….32

 Cherry Hill Towne Ctr. Partners, LLC v. GS Park Racing, L.P.,
 2019 U.S. Dist. LEXIS 150027 (3d Cir., Sept. 4, 2019) ………………………….17

 Chicago Title Ins. Co. v. Union Ave. Holding, LLC,
 2019 N.J. Super. Unpub. LEXIS 46 (N.J. App. Jan 8, 2019) ………………………23

 City of Houston v. Guthrie,
 332 S.W.3d 578 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) ……………..34

 Defina v. Go Ahead & Jump 1, LLC,
 2018 N.J. Super. Unpub. LEXIS 1303 (N.J. App. June 5, 2018) ……………...19, 20

 DeSantis v. Wackenhut Corp.,
 793 S.W.2d 670 (Tex. 1990) ………………………………………………………23

 Doe v. Banos,
 713 F. Supp. 2d 404 (D.N.J.) aff'd, 416 F. App'x 185 (3d Cir. 2010) ……………...15


                                       iii
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 5 of 43 PageID: 434




 eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 126 S. Ct. 1837, 164 L. Ed. 2d
 641 (2006) ……………………………………………………………………….. 15

 First Options of Chicago, Inc. v. Kaplan,
 514 U.S. 938, 115 S. Ct. 1920, 1924, 131 L. Ed. 2d 985 (1995) ……...18, 19, 21, 22

 Fogal v. Stature Constr., Inc.,
 294 S.W.3d 708 (Tex. App. 2009) ……………………………………………18, 19

 Garfinkel v. Morristown Obstetrics & Gynecology Assocs., P.A.,
 168 N.J. 124 (N.J. 2001) …………………………………………………………..33

 Gilmer v. Interstate/Johnson Lane Corp.,
 500 U.S. 20, 111 S. Ct. 1647, 114 L. Ed. 2d 26 (1991) …………………………….27

 Gladden v. Cadillac Motor Car Div., General Motors Corp.,
 83 N.J. 320, 416 A.2d 394 (1980) …………………………………………………26

 Gras v. Assocs. First Capital Corp.,
 346 N.J. Super. 42, 786 A.2d 886 (App. Div. 2001) ……………………………....27

 Griswold v. Coventry First LLC,
 762 F.3d 264 (3d Cir. 2014) ……………………………………………………….32

 Howard v. Diolosa,
 241 N.J. Super. 222, 574 A.2d 995 (App. Div. 1990) ……………………………..26

 Iley v. Hughes,
 311 S.W.2d 648 (Tex. 1958) ………………………………………………………34

 In re FirstMerit Bank, N.A.,
 52 S.W.3d 749 (Tex. 2009) ………………………………………………………..23

 In re Kellogg Brown & Root,
 166 S.W.3d 732 (Tex. 2005) ………………………………………………………19

 In re Labatt Food Serv., L.P.,
 279 S.W.3d 640 (Tex. 2003) ………………………………………………………19



                                        iv
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 6 of 43 PageID: 435




 In re Palm Harbor Homes, Inc.,
 195 S.W.3d 672 (Tex. 2006) ……………………………………………………....25

 In re Poly-America, L.P.,
 262 S.W.3d 337 (Tex. 2008) ………………………………………………………18

 Kos Pharmaceuticals, Inc. v. Andrx Laboratories, Inc.,
 369 F.3d 700 (3d Cir. 2004) …………………………………………………..16, 31

 Lucey v. FedEx Ground Package Sys.,
 2007 U.S. Dist. LEXIS 77454 (D.N.J. Oct. 18, 2007) rev’d on other grounds 305
 Fed. Appx. 875 (3d Cir 2009) ……………………………………………..25, 26, 27

 Martindale v. Sandvik,
 173 N.J. 76 (N.J. 2002) ………………………………………………………..19, 20

 Mastrobuono v. Shearson Lehman Hutton, Inc.,
 514 U.S. 52, 115 S. Ct. 1212, 131 L. Ed. 2d 76 (1995) …………………………….19

 McNeil Nutritionals, LLC v. Heartland Sweeteners, LLC,
 511 F.3d 350 (3d Cir. 2007) ……………………………………………………….16

 Med. Soc'y v. Mottola,
 320 F. Supp. 2d 254 (D.N.J. 2004) ………………………………………………...30

 Metex Mfg. Corp. v. Manson,
 2008 U.S. Dist. LEXIS 25107 (D.N.J. March 28, 2008) ………………………….23

 Miller v. Mitchell,
 598 F.3d 139 (3d Cir. 2010) ……………………………………………………….16

 Muhammad v. County Bank of Rehoboth Beach,
 379 N.J. Super. 222, 877 A.2d 340 (App. Div. 2005) ……………………………..26

 Muhammad v. County Bank of Rehoboth Beach, Delaware,
 189 N.J. 1, 912 A.2d 88 (2005) ……………………………………………………28

 N. Jersey Vineyard Church v. Twp. of S. Hackensack,
 2016 U.S. Dist. LEXIS 46398 (D.N.J. April 6, 2016) ………………………...15, 16


                                       v
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 7 of 43 PageID: 436




 Ohai v. Verizon Communs., Inc.,
 2005 U.S. Dist. LEXIS 25703 (D.N.J. Oct 24, 2005) ……………………..25, 26, 27

 Ohio Cas. Ins. Co. v. Benson,
 87 N.J. 191, 199, 432 A.2d 905 (N.J. 1981) ……………………………………….34

 P.C. Yonkers, Inc. v. Celebrations the Party and Seasonal Superstore, LLC,
 428 F.3d 504 (3d Cir. 2005) ……………………………………………………….16

 Rudbart v. North Jersey District Water Supply Commission,
 127 N.J. 344, 605 A.2d 681, cert. denied, 506 U.S. 871, 113 S. Ct. 203, 121 L. Ed.
 2d 145 (1992) ……………………………………………………………………..28

 Sanchez v. Fitness Factory Edgewater, LLC,
 ___ N.J. ____ 2020; 2020 N.J. Unpub. LEXIS 661 (May 28, 2020) ……………….6

 Sears, Roebuck & Co. v. Meadows,
 877 S.W.2d 281 (Tex. 1994) ………………………………………………………23

 Sitogum Holdings Inc. v. Ropes,
 352 N.J. Super. 555, 800 A.2d 915 (Ch. Div. 2002) ………………………….25, 26

 Stone v. Lawyers Title Ins. Corp.,
 554 S.W.2d 183 (Tex. 1977) ………………………………………………………23

 United Steelworkers of Am. v. Gulf Navigation Co.,
 363 U.S. 574, 80 S. Ct. 1347, 4 L. Ed. 2d 1409 (1960) …………………………….31

 Volt Info. Scis. v. Bd. of Trs. of Leland Stanford Junior Univ.,
 489 U.S. 468, 109 S. Ct. 1248, 103 L. Ed. 2d 488 (1989) ……………………30, 31

 Wayne Land & Mineral Grp. LLC v. Delaware River Basin Comm'n,
 894 F.3d 509 (3d Cir. 2018) …………………………………………………...17, 18

 Will-Drill Resources, Inc. v. Samson Resources Co.,
 352 F.3d 211 (5th Cir. 2003) ………………………………………………………21



 STATUTES:

                                         vi
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 8 of 43 PageID: 437




 Federal Arbitration Act (9 U.S.C. §§ 1-307) …………………………………….18

 9 U.S.C. § 2 ………………………………………………………………………18


 RULES:

 Fed. R. Civ. P. 65 ………………………………………………………………1, 15




                                       vii
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 9 of 43 PageID: 438




       Plaintiff APFA, Inc., (“APFA” or “Plaintiff”), by and through its counsel,

 Marks & Klein, LLP, submit this memorandum of law in support of an Order

 pursuant to Fed. R. Civ. P. 65: (1) declaring this Court shall determine the

 arbitrability of the APFA’s claims; (2) declaring the arbitration agreement null and

 void for want of consideration; and (3) enjoining Defendant from seeking to enforce

 the arbitration agreement against any of APFA’s members.

                                 INTRODUCTION

       Plaintiff seeks injunctive relief to prevent Defendant from compelling

 arbitration of various disputes where there is no enforceable agreement to arbitrate.

 This Motion is necessitated by Defendant’s May 26, 2020 Notice of Dispute

 (“Notice of Dispute”), served upon Plaintiff’s counsel, which demands compliance

 with an alleged arbitration provision found in § 4.1 of a purported Amendment to

 Franchise Agreement (Membership Agreement) (“the Purported Amendment”). In

 the Notice of Dispute, UATP advised the APFA of its intention to initiate individual

 actions in Court to compel arbitration against APFA members and demanded the

 APFA to provide a list of all members to determine which members executed the

 Purported Amendment. Here, however, UATP has no right to utilize arbitration,

 because: (1) the APFA is not a party to the arbitration agreement; (2) Defendant is

 utilizing these questionable arbitration agreements to circumvent the APFA’s

 members right to associate and bring suit; and (3) the purported arbitration



                                          1
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 10 of 43 PageID: 439




  agreement upon which Defendant attempts to rely was procured through fraud and,

  critically, lacks independent consideration. As an initial matter, this Court has

  authority to determine the arbitrability and enforceability of the Purported

  Amendment, which is challenged in this action.                 Consequently, this Court’s

  intervention is necessary to protect the status quo and the rights of APFA members

  nationwide.

         In addition, even if the arbitration agreement is found to be valid (which it is

  not), this matter will nevertheless remain before this Court for adjudication as many

  members did not execute the Purported Amendment and the APFA would continue

  to pursue its claim for Declaratory Judgment herein. This, in turn, will open the door

  for undesirable and disfavored piecemeal actions which undermines judicial

  economy, will lead to inconsistent results, be extraordinarily time consuming and

  expensive, and further muddy the waters with respect to the franchisees’ rights. This

  Court should not permit that to happen and should maintain the status quo pending

  its determination of the enforceability of the Purported Amendment herein and its

  determination of the merits of the declaratory judgment action.

                               FACTUAL BACKGROUND1

         The APFA was organized by its constituent membership and organized under


  1
         As the Court is aware, this matter is recently filed, and Defendants have not yet filed a
  responsive pleading. Nor has discovery begun. APFA draws the facts related herein directly from
  the Complaint filed in this matter.


                                                 2
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 11 of 43 PageID: 440




  the laws of the State of Delaware in 2019 to, inter alia foster enhanced franchisor-

  franchisee relations and communications for the betterment of the franchisee

  experience and increased opportunity for the franchisees’ operational success. The

  APFA was created because its members held (and continue to hold) commonly

  themed grievances pertaining to certain practices and operations of UATP, its

  representatives and principals. The APFA was organized and exists for the purpose

  of protecting and preserving the rights of Urban Air franchisees and was created to

  serve as an official voice of the Urban Air franchise community. APFA and its

  members’ concerns generally regard various internal systems, practices and newly

  implemented mandates that Urban Air has unfairly thrust upon its franchisees. See

  Compl. ¶ 6. Currently, the APFA represents over 50 Urban Air franchised locations

  throughout the United States. See Compl. ¶ 7.

         UATP owns and operates a franchise system wherein independent businesses

  – the franchisees – purchase the right to use UATP’s trademarks and trade dress and

  operational system in connection with their individual Urban Air franchised

  locations. See Compl. ¶¶ 1, 8-9. Urban Air franchisee members of the APFA enjoy

  substantially similar franchise agreements, which are typically non-negotiable, and

  received substantially similar franchise disclosure documents (“FDD”).2                   See


  2
         Briefly, the FDD is an accepted format through which a franchisor provides required
  disclosures about the franchised business opportunity, including information about initial and
  ongoing fees, how the franchisor, pursuant to the FTC’s Franchise Rule, 16 C.F.R. § 436.


                                                3
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 12 of 43 PageID: 441




  Compl. ¶¶ 8, 22. In April 2019, UATP mandated a new Membership Program. See

  Compl. ¶ 24.

        The Membership Program was followed by the presentation to all existing

  franchisees, including APFA members, of the Purported Agreement. The Purported

  Agreement was presented by Defendant to franchisees in a “take it or else” manner:

  APFA members were told it was “necessary” to implement the Membership Program

  and that its terms would only touch and concern the membership program.        The

  Purported Agreement, and its arbitration agreement, were proffered in pre-printed,

  non-negotiable and electronic form to all APFA members through DocuSign. Those

  members who did not execute the Purported Amendment were subjected to frequent,

  harassing communications from Defendant and threatened with defaults of their

  franchise agreements.    Defendant initiated the Membership Program without

  obtaining signatures on all franchisees’ Purported Agreements, including several

  APFA members. No opportunity was given to bargain with UATP and franchisees

  were provided little to no time to review the Purported Agreement before the

  Membership Agreement went into effect and Defendant began levying charges set

  out therein.

        In response to the imposition of the Membership Agreement, the Purported

  Agreement with its unconscionable arbitration agreement, and other issues which

  pervade the Urban Air franchise system, APFA initiated this litigation on April 23,



                                           4
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 13 of 43 PageID: 442




  2020. Defendant, through its counsel sent APFA a Notice of Dispute, and demanded

  the names of all APFA members so that it could issue individual notices to each

  member who executed the Purported Amendment. See Affidavit of Andrew P.

  Bleiman, Esq., Exhibit 1.

         This Motion follows.

  A.     Imposition of the Unlawful Membership Program Fees and Costs to
         APFA Members
         Under the Membership Program, UATP collects all revenues derived from the

  program, and thereafter parcels it out to individual franchisees while retaining a

  portion of that money for itself in the form of a “Membership Program Fee” and/or

  “NAF Fee.” See Compl. ¶¶ 25-29, 33, Ex. A, B3. The relevant franchise agreements,

  or FDDs through which APFA’s members were disclosed, do not disclose a

  “Membership Program Fee” or “NAF Fee.” See Compl. ¶ 32. In the absence of a

  contractual obligation to pay a royalty fee – and in the absence of the disclosure of

  the existing of such ongoing payment in the FDD, Defendant may not charge such a

  fee.

         Yet, and despite the lack of disclosure and in the absence of any contractual

  obligation to pay these fees, since launching the Membership Program, Defendant

  has charged a 2.5% Membership Program Fee and a 5% NAF fee to all franchisees.


  3
         All references to exhibits shall refer to the Exhibits filed with the Complaint in this action,
  unless otherwise noted.


                                                    5
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 14 of 43 PageID: 443




  See Compl. ¶ 33, see also Ex. C. Likewise, Defendant is collecting additional

  amounts to reimburse itself for the costs of the development and implementation of

  the Membership Program at an estimated cost of $4,000,000 (or, ~$40,000 per

  franchised location) despite the fact that no franchisees agreed to pay for this

  program and which violates the franchise agreements they signed. See Compl. ¶ 34.

         Defendant clearly recognized that implementing the Membership Program4,

  with its associated fee structure, was unjustified and in violation of all existing

  franchise agreements. Consequently, in an effort to mask and ultimately avoid

  liability for materially breaching the franchise agreements, Defendant promulgated

  the Purported Amendment. See Compl. ¶ 35, Ex. C. The Purported Amendment

  was promulgated under false pretenses and through fraudulent means. Likewise, the

  Purported Amendment fails for lack of consideration.

         In particular, various communications and pronouncements show UATP

  materially and affirmatively misrepresented to franchisees that execution of the

  Purported Amendment related solely to the implementation of the Membership

  Program and was immediately necessary in order for the franchisee to receive


  4
          Per Sanchez v. Fitness Factory Edgewater, LLC, ___ N.J. ____ 2020; 2020 N.J. Unpub.
  LEXIS 661 (May 28, 2020), the New Jersey Supreme Court has ruled the New Jersey Retail
  Installment Sales Act (“RISA”) is applicable to service contracts, such as the Membership Plan
  agreement. In light of this ruling, the APFA and its members have additional concerns about the
  structure of this program and whether, and to what extent, it may subject them to liability. More,
  the APFA’s members may be required to spend additional resources to bring their businesses into
  compliance with RISA, a situation they did not anticipate – and which was not disclosed – when
  they executed their franchise agreements and received their FDDs.


                                                  6
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 15 of 43 PageID: 444




  payment of Membership Revenues collected by Defendant. See Compl. ¶ 36. This

  was and is demonstrably false – the Purported Amendment materially alters and

  modifies APFA’s members’ franchise agreements in several, material respects and is

  unenforceable for want of consideration. See Compl. ¶ 37.

        Strikingly, despite the fact that not all franchisees (including many APFA

  members) have executed the Purported Amendment Defendant is still charging the

  Membership Program Fee and NAF fee to all franchisees. More, and, critically, all

  franchisees, regardless of whether they have executed the Purported Amendment,

  have also received membership revenue payments from UATP. See Compl. ¶ 38.

  This demonstrates that: (a) the Purported Amendment was not necessary in order to

  facilitate the Membership Program and (b) that UATP is charging some franchisees

  undisclosed royalty fees in violation of the express terms of their franchise

  agreements.

  B.    The Purported Amendment Materially Alters APFA’s Members Rights to
        Their Detriment.

        The Purported Amendment materially alters significant portions of the

  existing franchise agreements and, in so doing, substantially and negatively alters

  the franchisees rights without just compensation in the foregoing manner:

        1.      New, Undisclosed Fees & Charges

        It is unlawful for a franchisor to levy fees not disclosed in its FDD and not

  contained in the franchise agreements executed by the franchisees. Yet, and as


                                          7
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 16 of 43 PageID: 445




  described above, UATP has included two, new fees: the Membership Program fee

  and the NAF Fee.

     16 C.F.R. § 436.5(f) expressly states that:

        Item 6: Other Fees. Disclose, in the following tabular form, all other
        fees that the franchisee must pay to the franchisor or its affiliates,
        or that the franchisor or its affiliates impose or collect in whole or
        in part for a third party. State the title “OTHER FEES” in capital
        letters using bold type. Include any formula used to compute the fees.

        If fees may increase, disclose the formula that determines the increase
        or the maximum amount of the increase. For example, a percentage of
        gross sales is acceptable if the franchisor defines the term “gross sales.”

        See 16 C.F.R. § 436.5(f) (emphasis added).

        In the 2016 and 2017 FDDs, respectively, there is no Item 6 disclosure for an

  “NAF Fee” a “Membership Program fee,” or “Direct Costs” associated with the

  Membership Program (because the program itself was never disclosed.) Similarly,

  § 6 of the form franchise agreement sets forth the fees which Urban Air is authorized

  to charge franchisees. See Ex. A, B, respectively. For the 2016 FDD, §§ 6 B and 6

  C of the Urban Air franchise agreement state that UATP is authorized only to charge

  a Royalty Fee equal to “6% of weekly Gross Sales” and a Development Fund Fee of

  “1% of Weekly Gross Sales.” See Ex. A. For the 2017 FDD, UATP has done away

  with the Development Fund Fee, but increased the Royalty Fee to 7% of weekly

  Gross Sales per § 6 B. See Ex. B.

        In addition, the 2016 FDD’s exemplar franchise agreement identifies an



                                            8
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 17 of 43 PageID: 446




  “Administrative Fee” which is defined as the “[p]ro-rata portion of call centers

  hourly rate plus a $5.00 commission.” See Ex. A. The 2017 FDD has an identical

  provision in § 6 C. See Ex. B. Clearly, neither exemplar franchise agreement – and

  neither FDD – discloses a “Membership Program Fee” or “NAF Fee.” Moreover,

  no existing franchise agreements contain these new fees, but all contain the fees

  disclosed in the 2016 and 2017 FDDs.

          In the Proposed Amendment, and without prior disclosure, UATP purposes to

  levy the Membership Plan fee and NAF fee, as well as certain “Direct Costs” which

  “shall equal your pro rata share of Franchisor’s cost of operating the Membership

  Program…which costs include, but are not limited to, the following: credit card

  processing fees, collections management, and hosting (AWS).” See Ex. C (emphasis

  added). None of these fees were ever disclosed to APFA’s members and they

  represent nothing more, or less, than UATP foisting its costs upon APFA’s members

  without notice and in violation of their rights under the franchise agreement.

  Without question, these fees and assessments represent a real, pecuniary benefit to

  Defendant and APFA members received nothing in return for the payment of these

  fees.

          The Direct Costs are particularly inequitable because the Defendant is

  requiring APFA’s members to directly pay for the unlawful program it created

  without their consent. This is on top of the 2.5% Membership Program Fee UATP



                                           9
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 18 of 43 PageID: 447




  collects. APFA’s members derive no benefit from paying once, much less twice, for

  an unlawful program they did not ask for, or consent to participate in. Indeed, there

  is little, if any, demonstrable benefit to APFA’s membership in a program that

  reduces revenue at the unit level and increases costs at the same time.

        With respect to the NAF Fee, there is no benefit to a program that does not

  exist, has no staff, and is not providing benefit to APFA’s members. See Compl.

  ¶ 61. The “NAF Fee” is a pure money grab that is not authorized by the existing

  franchise agreements and provides no benefit to APFA’s membership. Moreover,

  the Purported Amendment deliberately blurs the lines between a national marketing

  fund designed to promote the Membership Program and a broader, general national

  marketing plan. Critically, the Purported Amendment explicitly states that

        “While we intend to invest the NAF for the benefit of all franchisees,
        we have no obligation to spend any amount on advertising in an area in
        which a franchisee is located or to ensure that any particular franchisee
        benefits directly or pro rata from the placement of advertising.”

  See, Ex. C.

        By contrast, the FDDs and existing franchise agreements already speak to

  marketing via the properly disclosed local marketing requirement. Indeed, APFA’s

  members already are required to devote 5% of their Gross Sales to local marketing,

  and, notwithstanding, UATP’s CEO, Michael Browning’s repeated representations

  to Urban Air franchisees that they will not be required to spend more than $7500 per

  month on advertising, irrespective of the Gross Sales.


                                           10
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 19 of 43 PageID: 448




           2.    The Arbitration Agreement & Class Action Waiver

           Perhaps most egregious, the Purported Amendment includes an arbitration

  agreement not present in the existing franchise agreements and, critically, not

  included in the FDDs that APFA members were disclosed with, and which also

  purports to preclude franchisees from bringing a class action – which is a

  considerable right that was possessed by franchisees in the franchise agreements.

  See Ex. C. Neither the arbitration agreement nor the class action waiver are

  supported by independent consideration and are, therefore, void.

                 a.    The Arbitration Agreement

           The arbitration agreement is deliberately overbroad and substantially alters

  the terms of the existing franchise agreements. Sec. 4.1 of the Purported Amendment

  reads:

           4.1 ARBITRATION. TO THE FULLEST EXTENT PERMITED BY LAW,
           ANY DISPUTE BETWEEN (A) YOU AND ANY OTHER OWNER AND (B)
           FRANCHISOR AND ITS AFFILIATES, AND THEIR RESPECTIVE
           SUBSIDIARIES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
           SHAREHOLDERS,       DESIGNEES,   AND    REPRESENTATIVES
           (COLLECTIVELY, THE “FRANCHISOR INDEMNITEES”) ARISING
           UNDER, OUT OF, IN CONNECTION WITH, OR IN RELATION TO (I)
           ANY CLAIM, (II) THE NEGOTIATION OF THIS AGREEMENT
           (INCLUDING ANY OTHER AGREEMENT BETWEEN YOU AND
           FRANCHISOR), (III) THE OFFER AND SALE OF THE FRANCHISE
           OPPORTUNITY, (IV) REPRESENTATIONS MADE PRIOR TO THE
           EXECUTION OF THIS AGREEMENT, AND (V) THIS AGREEMENT OR
           ANY OTHER AGREEMENT BETWEEN YOU AND FRANCHISOR, ANY
           ATTACHMENTS THERETO, OR THE ENFORCEABILITY OF THIS
           AGREEMENT MUST BE SUBMITTED TO BINDING ARBITRATION
           BEFORE A SINGLE ARBITER WITH THE AMERICAN ARBITRATION
           ASSOCIATION PURSUANT TO ITS COMMERCIAL INDUSTRY RULES
           IN EFFECT AT THE TIME THE ARBITRATION DEMAND IS FILED.


                                            11
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 20 of 43 PageID: 449



        ANY ARBITRATION DEMAND WILL BE SUBJECT TO THE FEDERAL
        ARBITRATION ACT. FRANCHISEE, THE OWNERS, AND THE
        FRANCHISOR INDEMNITIES AGREE THAT EACH MAY BRING
        CLAIMS AGAINST THE OTHER ONLY IN AN INDIVIDUAL CAPACITY,
        AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
        CLASS OR REPRESENTATIVE PROCEEDING.

        Strikingly, and in addition to rendering disagreements under the Purported

  Amendment subject to arbitration, the arbitration agreement compels arbitration of

  all disputes between APFA members and Defendant, including “(I) any claim…(III)

  the offer and sale of the franchise opportunity. . ., and (V) this agreement or any

  other agreement between you and franchisor, any attachments thereto, or the

  enforceability of this agreement…” See Ex. C, § 4.1. Despite the fact that Defendant

  represented to APFA’s members (and all Urban Air franchisees) that the Purported

  Amendment was “necessary” to implement the Membership Program, it is clear

  UATP has purposefully over drafted (and underrepresented) the scope of the

  arbitration agreement in order to wrest critical rights from APFA’s members without

  consideration and appropriate disclosures.

        In the existing franchise agreements, which are substantially similar to the

  exemplars annexed to the Complaint in Exhibits A and B, there is no arbitration

  agreement. For example, in both the 2016 and 2017 FDDs, which contain the

  exemplar agreements, Defendant elected to include provisions relating to, inter alia,

  governing laws, forum, and venue selections, waivers of jury trial, and limitations

  on damages, but did not include an arbitration or mediation provision. See Ex. A,



                                           12
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 21 of 43 PageID: 450




  § 23, p. 109-110, Ex. B, § 23, p. 112-114.

        Even if there were some argument that the arbitration agreement, as it pertains

  to the Purported Amendment and the Membership Program, was supported by valid

  consideration – which it is not – Defendant has reached far beyond the scope of the

  Purported Amendment and seeks now to rewrite essential terms of APFA’s members

  franchise agreements. This Court should make no mistake – giving up the right to

  utilize the courts is no small thing. Defendant insists APFA’s members surrender

  their fundamental right to the courts without consent or providing valuable

  consideration. This failure of consideration mitigates strongly against the arbitration

  agreement’s validity.

        Further, and to the extent APFA members’ refusal to execute the Purported

  Amendment has subjected them to harassment or triggered a notice of default under

  its existing franchise agreement, whereby the franchisee may lose its business, this

  Court should find the Purported Amendment an unconscionable contract of

  adhesion.

               b.     The Class Action Waiver

        Strikingly, the arbitration agreement’s overreach is not limited to the subject

  matter of the dispute, but also in how disputes may be brought. In pertinent part, the

  arbitration agreement says:




                                            13
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 22 of 43 PageID: 451




         Further, unless all parties agree otherwise, the arbitrator may not
         consolidate more than one person’s claims and may not otherwise
         preside over any form of a representative, joint, or class proceeding.

        See, Ex. C. Class actions (and to a lesser extent, consolidated actions) are

  favored means by which multiple, aggrieved plaintiffs may bring suit against a

  defendant (or defendants) where, inter alia, they share common claims. Courts

  nationwide recognize a class action is often the most efficient means by which to

  prosecute these claims because it removes the threat of piecemeal, inconsistent

  litigation, permits the defendant to consolidate its resources, and thereby maximizes

  judicial efficiency. In franchising, in particular, where franchisees share common

  legal rights under uniform, largely non-negotiable contracts and as a result share

  common claims against their franchisor, class actions and consolidated actions have

  a particular utility. Here, and much like UATP’s overbroad arbitration agreement

  itself, the class action waiver offers absolutely no benefit to APFA’s members.

        However, in 2019, Defendant promulgated the Purported Amendment, which

  contains the above provision, a material alteration of the prior, existing franchise

  agreements and pre-purchase disclosures. Therefore, the arbitration agreement

  materially alters Urban Air franchisees and APFA members’ rights under the

  existing franchise agreements, yet no consideration is given for this mandated

  change of position. For these reasons, the Court should find Defendant has provided

  no benefit to APFA’s members for the arbitration agreement, while simultaneously



                                           14
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 23 of 43 PageID: 452




  ensuring UATP can avoid public scrutiny of its practices through private

  arbitrations. This is no small benefit to Defendant.

                                 LEGAL ARGUMENT

  A.    The Applicable Standards

        1.     Choice of Law

        Under the express terms of the existing franchise agreements, as well as the

  exemplars disclosed in the 2016 and 2017 FDDs (see Ex. A, B), Texas state law

  governs the franchise agreements, “without regard to it [sic] conflicts of law

  principles.” See Ex. A, § 23A, Ex. B, § 23A. Therefore, Texas law applies, and the

  analysis herein will focus on Texas and New Jersey law.

        2.     The Standard of Review for Injunctive Relief

        Fed R. Civ. P. 65 “empowers district courts to grant preliminary injunctions.”

  N. Jersey Vineyard Church v. Twp. of S. Hackensack, 2016 U.S. Dist. LEXIS 46398,

  *5 (D.N.J. April 6, 2016) (quoting Doe v. Banos, 713 F. Supp. 2d 404, 410 (D.N.J.)

  aff'd, 416 F. App'x 185 (3d Cir. 2010)). This Court has the discretion to grant or

  deny injunctive relief. Id. (citing eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388,

  391, 126 S. Ct. 1837, 164 L. Ed. 2d 641 (2006)).

        The grant or denial of a preliminary injunction rests in the sound discretion of

  the trial court. To prevail on a motion for a preliminary injunction, the moving party

  must establish the following: (i) likelihood of success on the merits; (ii) that it will



                                            15
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 24 of 43 PageID: 453




  suffer irreparable harm if the injunction is denied; (iii) that granting preliminary

  relief will not result in even greater harm to the nonmoving party; and (iv) that the

  public interest favors such relief. See McNeil Nutritionals, LLC v. Heartland

  Sweeteners, LLC, 511 F.3d 350, 356-357 (3d Cir. 2007); Kos Pharmaceuticals, Inc.

  v. Andrx Laboratories, Inc., 369 F.3d 700, 708 (3d Cir. 2004); Miller v. Mitchell, 598

  F.3d 139, 147 (3d Cir. 2010).5 “The burden lies with the [movant] to establish every

  element in its favor, or the grant of a preliminary injunction is inappropriate.” N.

  Jersey Vineyard Church v. Twp. of S. Hackensack, 2016 U.S. Dist. LEXIS at * 6

  (quoting P.C. Yonkers, Inc. v. Celebrations the Party and Seasonal Superstore, LLC,

  428 F.3d 504, 508 (3d Cir. 2005)) (citations omitted).

         Evaluating these factors in the instant matter clearly demonstrates that APFA

  is entitled to a preliminary injunction.

         2.     Ripeness

         With respect to declaratory actions, the Court must also be sure the

  controversy is ripe for adjudication. While ‘[t]he contours of the ripeness doctrine

  are particularly difficult to define with precision when a party seeks a declaratory

  judgment,’ a declaratory judgment action is ripe for adjudication if: (1) the parties'

  interests are sufficiently ‘adverse’; (2) the judgment of the court will be ‘conclusive’;


  5
         Though a choice of law provision is generally applicable to substantive, not procedural,
  law, APFA notes Texas law is substantially similar with respect to the elements necessary to
  preliminary injunctive relief.


                                                16
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 25 of 43 PageID: 454




  and (3) that judgment will have ‘practical utility.’” Cherry Hill Towne Ctr. Partners,

  LLC v. GS Park Racing, L.P., 2019 U.S. Dist. LEXIS 150027, *6-7 (3d Cir., Sept. 4,

  2019) (quoting Wayne Land & Mineral Grp. LLC v. Delaware River Basin Comm'n,

  894 F.3d 509, 522 (3d Cir. 2018)).

        The present dispute is ripe for adjudication: the APFA’s claims, on behalf of

  its members, speak to real-world controversies where UATP is actively engaged in

  numerous material breaches of the existing franchise agreements and substantially

  undermining not only the value of APFA members businesses, but also their

  autonomy as independent franchisees. In addition, UATP has already placed APFA

  on notice it intends to enforce its unconscionable and unenforceable arbitration

  agreement. See Bleiman Aff., Ex. A. APFA and UATP are “adverse” parties, under

  the circumstances.

        Similarly, rendering a declaratory judgment in this action would be conclusive

  on the issues asserted. “A claim is fit for adjudication if a declaratory judgment

  would in fact determine the parties’ rights, as distinguished from an advisory opinion

  based on a hypothetical set of facts. Cases presenting predominately legal questions

  are particularly amenable to a conclusive determination.” Wayne Land & Mineral

  Grp., 894 F.3d at 523. With respect to the practical utility analysis, the Third Circuit

  has held this prong is met where “the judgment would materially affect the parties

  and serve to clarify legal relationships so that plaintiffs can make responsible



                                            17
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 26 of 43 PageID: 455




  decisions about the future.” Id. at 524

        Therefore, and evaluating these factors, this Court should find the matter ripe

  for adjudication and should enjoin arbitration of individual franchisee claims

  pending the determination of the merits herein.

  B.    This Court Should Determine Arbitrability and Enforceability of the
        Arbitration Agreement

        The arbitration agreement contained in the Purported Amendment is the

  product of fraud and unenforceable. Therefore, and in the absence of an express

  commitment to determine arbitrability in the arbitration agreement itself, this Court

  should determine arbitrability and enforceability of the arbitration agreement.

        As a threshold matter, the arbitration agreement found in the Purported

  Amendment is subject to the Federal Arbitration Agreement (“FAA”), 9 U.S.C.S. §§

  1-307. See Ex. C., § 4.1. 6 The FAA permits a party to challenge the enforceability

  of the arbitration agreement on any “grounds as exist at law or in equity for

  revocation of any contract.” Fogal v. Stature Constr., Inc., 294 S.W.3d 708, 715

  (Tex. App. 2009) (quoting 9 U.S.C.S. § 2); see also In re Poly-America, L.P., 262

  S.W.3d 337, 347 (Tex. 2008) (citing First Options of Chicago, Inc. v. Kaplan, 514

  U.S. 938, 944, 115 S. Ct. 1920, 1924, 131 L. Ed. 2d 985 (1995)) “In determining the

  validity of an agreement to arbitrate under the FAA, courts must first apply state law


  6
       “ANY ARBITRATION DEMAND WILL BE SUBJECT TO THE FEDERAL
  ARBITRATION ACT.” (emphasis in original)


                                            18
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 27 of 43 PageID: 456




  governing contract formation.”)). “[O]rdinary principles of state contract law

  determine whether there is a valid agreement to arbitrate.” Id. (citing In re Kellogg

  Brown & Root, 166 S.W.3d 732, 738 (Tex. 2005); see also In re Labatt Food Serv.,

  L.P., 279 S.W.3d 640, 643 (Tex. 2003).

        Under New Jersey law, the analysis is similar. “When deciding whether the

  parties agreed to arbitrate a certain matter (including arbitrability), courts generally

  . . . should apply ordinary state-law principles that govern the formation of

  contracts.” Martindale v. Sandvik, 173 N.J. 76, 85-86 (N.J. 2002) (quoting First

  Options of Chicago, Inc. v. Kaplan, 514 U.S. at 944, 115 S. Ct. 1920, 1924, 131 L.

  Ed. 2d 985, 993 (1995) (citing Mastrobuono v. Shearson Lehman Hutton, Inc., 514

  U.S. 52, 62-63 & n. 9, 115 S. Ct. 1212, 1218-19 & n. 9, 131 L. Ed. 2d 76, 87-88 &

  n. 9, (1995))) (string cite omitted).

        New Jersey courts require that the waiver of the right to sue must be

  “sufficiently clear to place a consumer on notice that he or she is waiving a

  constitutional or statutory right is not specific to arbitration provisions,” which

  means that “…any contractual ‘waiver of rights provision must reflect that [the

  party] has agreed clearly and unambiguously’ to its terms.” Defina v. Go Ahead &

  Jump 1, LLC, 2018 N.J. Super. Unpub. LEXIS 1303, * 10-11 (N.J. App. June 5,

  2018) (citing Atalese v. U.S. Legal Services Group, L.P., 219 N.J. 430, 447 (N.J.




                                            19
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 28 of 43 PageID: 457




  2014))7. That said, New Jersey law will not permit this Court to “decide that a

  contract is fair enough to enforce all its basic terms . . . but not fair enough to enforce

  its arbitration clause” because “that kind of policy would place arbitration clauses

  on an unequal ‘footing,’ directly contrary to the Act's language and Congress' intent.”

  Martindale at 86 (quoting Allied-Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 281,

  115 S. Ct. 834, 843, 130 L. Ed. 2d 753, 769 (1995)).

         In the present case, the Purported Amendment’s arbitration agreement is silent

  as to the question of who determines arbitrability. See Ex. C, §§ 4.1-4.3. For

  example, § 4.1 outlines the numerous types of disputes which the arbitrator may

  hear, and further identifies, for example, the scope of the arbitrator’s authority. § 4.2

  speaks to claims not subject to arbitration (which decidedly favor Defendant). § 4.3

  is boilerplate language, in bold print, which purports to establish that (a) the

  franchisee and Defendant negotiated the arbitration agreement, and (b) that if the

  arbitration agreement is somehow found to be void, the Purported Amendment itself

  is void8.


  7
           Defina speaks to an arbitration provision found in a consumer-facing agreement from one
  of Urban Air’s competitors, Sky Zone. In that dispute, the New Jersey Supreme Court upheld a
  prior ruling finding the arbitration agreement under review “did not clearly and unmistakably
  inform the party signing it that he or she is agreeing to waive their right to be heard in court or
  their constitutional right to a trial by jury. Nor does the clause explain what arbitration is or how
  it differs from bringing a claim in court.” Defina v. Go Ahead & Jump1, LLC, 2018 N.J. Super.
  Unpub. at * 11.
  8
        4.3     MATERIAL          INDUCEMENT            FOR      FRANCHISOR.          FRANCHISEE
  ACKNOWLEDGES AND AGREES THAT THIS AMENDMENT IS ENTERED INTO



                                                   20
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 29 of 43 PageID: 458




        There is no mention – in a document drafted by UATP and at its behest – of

  who may determine whether arbitrability itself is subject to arbitration. Absent an

  express provision, this Court must, under the FAA and established United States

  Supreme Court precedent, find that arbitrability is subject to the independent review

  of this Court. First Options at 947 (concluding that, “because the Kaplans did not

  clearly agree to submit the question of arbitrability to arbitration… the arbitrability

  of the Kaplan/First Options dispute was subject to independent review by the

  courts.”) Thus, this Court determines whether the arbitration agreement is void for

  fraud as a matter of law.

        Under Texas law and the FAA, the determination that a contract containing an

  arbitration clause is fraudulent does not automatically render the arbitration

  agreement void. Id. at 719 (citing Will-Drill Resources, Inc. v. Samson Resources

  Co., 352 F.3d 211, 219 (5th Cir. 2003) (applying severability doctrine). The

  determination of whether the arbitration agreement was also obtained through fraud

  is a question for the trial court “when it is determining whether to compel



  VOLUNTARILY AND IS NOT THE PRODUCT OF COERCION ON THE PART OF
  FRANCHISOR. THE BINDING ARBITRATION, WAIVER OF CLASS ACTION, AND
  OTHER PROVISIONS OF THIS SECTION 4 ARE A MATERIAL INDUCEMENT FOR
  FRANCHISOR TO ENTER INTO THIS AMENDMENT. IF ANY PROVISION OF THIS
  SECTION 4 IS DEEMED UNENFORCEABLE FOR ANY REASON, THERE WILL
  HAVE BEEN A FAILURE OF CONSIDERATION DELIVERED BY FRANCHISEE TO
  FRANCHISOR FOR THIS AMENDMENT, AND THIS AGREEMENT WILL HAVE
  FAILED OF ITS ESSENTIAL PURPOSE, THEREBY ENTITLING FRANCHISOR TO
  VOID THIS AMENDMENT AT ITS OPTION. (emphasis in original)



                                            21
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 30 of 43 PageID: 459




  arbitration.” Id. (citing First Options of Chicago, Inc., 514 U.S. at 943, 115 S. Ct. at

  1924). Critically, “[c]ourts should not assume that the parties agreed to arbitrate

  arbitrability unless there is ‘clea[r] and unmistakabl[e]’ evidence that they did so.”

  First Options at 945 (citations omitted).

        Therefore, this Court is well within its rights to determine the scope of claims

  subject to arbitration agreement in the Purported Amendment and should enjoin

  arbitration of individual claims pending the determination of the merits herein.

  C.    The Likelihood of Success on the Merits

        APFA is likely to succeed on the merits of its claim that that Purported

  Amendment and its arbitration agreement are unenforceable. As a threshold matter,

  the present motion seeks limited relief: that this Court enjoin UATP from attempting

  to enforce arbitration agreements of dubious validity (at best) until such time as this

  Court has rendered its decision as to whether the arbitration provision is enforceable.

  And, relatedly, whether enforcement of the arbitration provision (assuming it is valid

  against those franchisees who executed the Purported Amendment) should be

  enjoined until this Court reaches a decision on the merits of the declaratory judgment

  action filed by APFA. For the reasons set forth below, APFA is likely to succeed on

  the merits of this motion.

        1.     The Arbitration Agreement is the Product of Fraud

        Under the laws of the State of Texas, the elements of fraud are “a material



                                              22
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 31 of 43 PageID: 460




  misrepresentation, which was false, and which was either known to be false when

  made or was asserted without knowledge of its truth, which was intended to be acted

  upon, which was relied upon, and which caused injury.” Sears, Roebuck & Co. v.

  Meadows, 877 S.W.2d 281, 282 (Tex. 1994) (quoting DeSantis v. Wackenhut Corp.,

  793 S.W.2d 670, 688 (Tex. 1990), (citing Stone v. Lawyers Title Ins. Corp., 554

  S.W.2d 183, 185 (Tex. 1977) (emphasis added))).9 The elements for fraudulent

  inducement are the same as common law fraud in both New Jersey and Texas.

  Compare In re FirstMerit Bank, N.A., 52 S.W.3d 749, 758 (Tex. 2009) and Chicago

  Title Ins. Co. v. Union Ave. Holding, LLC, 2019 N.J. Super. Unpub. LEXIS 46, *12

  (N.J. App. Jan 8, 2019) (quoting Metex Mfg. Corp. v. Manson, 2008 U.S. Dist.

  LEXIS 25107, at *4 (D.N.J. March 28, 2008)).

         As set forth in the Complaint, UATP made numerous, false representations of

  fact concerning, among other things, the nature of the Membership Program, the

  necessity of executing the Purported Amendment in order to participate in the

  Membership Program, and the contents and import of the Purported Amendment.

  See Compl. ¶¶ 35-37. These promises and statements also applied to the arbitration

  agreement contained within the Purported Amendment with equal force.                       For

  example, UATP intended franchisees like the APFA membership believe the



  9
         This standard is substantially identical to New Jersey state law. See Banco Popular N.A.
  v. Gandi, 184 N.J. 161, 172 (2005).


                                                23
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 32 of 43 PageID: 461




  Purported Amendment’s arbitration provision was limited only to the disputes due

  to the Membership Plan. However, Defendant knew these statements were false

  when they were made.          The arbitration agreement, in reality, significantly

  overreaches and fundamentally alters APFA’s members rights as enjoyed under their

  existing franchise agreements.

        APFA’s members, in part, executed the Purported Amendment because they

  were already members in the system who relied upon their franchisor’s claim that

  the Purported Amendment would not materially alter the terms of the franchise

  agreements they signed, but rather cover only a new program – the Membership

  Plan. This was demonstrably false and APFA’s members have suffered the loss of

  key, contractual rights as a result, including the right to freely associate and to bring

  claims in a court of law.

        For these reasons, the Court should find the arbitration agreement

  unenforceable because it was procured through fraud.

        2.     The Arbitration Agreement is Void Because it is Unconscionable

        Even if the Court does not invalidate the arbitration agreement because it was

  procured through fraud, the Court should find it void because it is both procedurally

  and substantively unconscionable. From a procedural perspective, the arbitration

  agreement was and is a contract of adhesion and procured via fraud. Substantively,

  APFA members received no consideration for surrendering their right to sue and



                                             24
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 33 of 43 PageID: 462




  freely associate. Therefore, this Court should find the arbitration is void and

  unenforceable because it is unconscionable.

         New      Jersey     courts     require        both   procedural     and     substantive

  unconscionability10. Ohai v. Verizon Communs., Inc., 2005 U.S. Dist. LEXIS 25703,

  * 12 (D.N.J. Oct 24, 2005). Procedural unconscionability relates to unfairness in the

  formation of a contract. Id. (citing Sitogum Holdings Inc. v. Ropes, 352 N.J. Super.

  555, 564, 800 A.2d 915 (Ch. Div. 2002) (citations omitted)). It is found where “one

  of the parties lacked a meaningful choice in entering the agreement.” Lucey v. FedEx

  Ground Package Sys., 2007 U.S. Dist. LEXIS 77454, *14 (D.N.J. Oct. 18, 2007)

  rev’d on other grounds 305 Fed. Appx. 875 (3d Cir 2009) (citation omitted).

  Procedural unconscionability “can be shown ‘by a variety of inadequacies, such as

  age, literacy, lack of sophistication, hidden or unduly complex contract terms,

  bargaining tactics, and the particular setting existing during the contract formation

  process.’” Id at *12-13 (citing Sitogum Holdings at 564-65).

         On the other hand, substantive unconscionability goes to the “substance of the

  agreement and is characterized by ‘excessively disproportionate terms.’” Id. Courts

  will look to “terms so one-sided they shock the court’s conscience.” Id. “An




  10
         Texas State courts permit a showing of either procedural or substantive unconscionability,
  or both. See In re Palm Harbor Homes, Inc., 195 S.W.3d 672, 677-679 (Tex. 2006). Further,
  Texas law is substantially similar to New Jersey State law on the issue of substantive and
  procedural unconscionability in general.


                                                  25
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 34 of 43 PageID: 463




  arbitration provision is substantively unconscionable when it unreasonably favors

  the party with greater bargaining power … or when it is against public policy. Lucey

  at *18-19 (citation omitted).

        Unconscionability is determined on a continuum – egregious procedural

  unconscionability will overcome minor substantive unconscionability (and vice

  versa). Id. (citing Muhammad v. County Bank of Rehoboth Beach, 379 N.J. Super.

  222, 237, 877 A.2d 340 (App. Div. 2005) (citing Sitogum Holdings, 352 N.J. Super.

  at 565-67)). Critically, whether a provision is unconscionable is an issue for the

  Court to determine. Id. (citing Gladden v. Cadillac Motor Car Div., General Motors

  Corp., 83 N.J. 320, 337, 416 A.2d 394 (1980). The party claiming the arbitration

  provision is unconscionable bears the burden of persuasion. Id. (citing Howard v.

  Diolosa, 241 N.J. Super. 222, 230, 574 A.2d 995 (App. Div. 1990)).

        This some striking similarities to Lucey, where this Court found an arbitration

  agreement unconscionable. There, FedEx Ground (“FedEx”) hired plaintiffs as

  drivers and directed them to purchase trucks to operate their routes. Only after

  training and securing vehicles were plaintiffs handed arbitration agreements, which

  they were given no time to review before beginning their employment. Lucey at *2.

  This Court found that FedEx’ contract was adhesive but noted that adhesion




                                           26
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 35 of 43 PageID: 464




  contracts are not per se unconscionable. Id. at *14 (citation omitted).11 Similarly,

  the Lucey court found that unequal bargaining power and financial necessity, of

  themselves, were likewise not per se unconscionable. Id. (citations omitted); see,

  also, Ohai at * 15 (citing Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 33,

  111 S. Ct. 1647, 114 L. Ed. 2d 26 (1991) (“Mere inequality in bargaining power . . .

  is not sufficient reason to hold that arbitration agreements are never enforceable in

  the employment context”)).

         However, the Lucey court found that the plaintiffs had a lack of meaningful

  choice when presented with the arbitration agreement. Lucey at *15. The court

  reviewed the evidence and determined that the plaintiffs were forced to sign an

  arbitration agreement, “without an opportunity to read it thoroughly, review it with

  a lawyer, or negotiate any changes to it. These circumstances constitute an absence

  of meaningful choice.” Id. at 18. This reasoning applies to the present case.

         Here, APFA’s members were already heavily invested in their Urban Air

  franchise units and provided with the Purported Amendment and its arbitration

  agreement in late April 2020. APFA’s members were told the Purported Agreement

  was necessary to implement the Membership Program and encouraged to sign it

  immediately. APFA members who did not sign the Purported Agreement were


  11
          Lucey is a New Jersey District Court case applying Pennsylvania law. However, New
  Jersey law is in accord with its sister state on this point. See Gras v. Assocs. First Capital Corp.,
  346 N.J. Super. 42, 48, 786 A.2d 886 (App. Div. 2001); Ohai, supra at *15.


                                                   27
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 36 of 43 PageID: 465




  harassed and threatened with the loss of their business. Regardless, Defendant

  implemented the Membership Program within days, whether franchisees signed it or

  not.   Simply, there was no meaningful opportunity to review the Purported

  Agreement and arbitration agreement with, or without, counsel and there were no

  negotiations.      For all these reasons, then, this Court should find procedural

  unconscionability exists in the proffer and execution (where applicable) of the

  arbitration agreement.

         Where, as here, a contract of adhesion is present, this Court must engage in a

  “careful,   fact    sensitive    examination       into   substantive    unconscionability.”

  Muhammad v. County Bank of Rehoboth Beach, Delaware, 189 N.J. 1, 16, 912 A.2d

  88 (2005)12. Courts will analyze the following factors: (1) the subject matter of the

  contract; (2) the parties’ relative bargaining positions; (3) the degree of economic

  compulsion motivating the “adhering” party; and (4) the public interests affected by

  the contract. Muhammad, 189 N.J. 15-16 (quoting Rudbart v. North Jersey District

  Water Supply Commission, 127 N.J. 344, 356, 605 A.2d 681, cert. denied, 506 U.S.

  871, 113 S. Ct. 203, 121 L. Ed. 2d 145 (1992)).

         In the present case, the arbitration is clearly adhesive.              The arbitration

  agreement’s subject matter is wide-ranging and affects not only the Purported



  12
         This decision was abrogated by the FAA, but the analysis on contracts of adhesion remains
  sound and undisturbed.


                                                28
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 37 of 43 PageID: 466




  Amendment’s language, but also the existing franchise agreements enjoyed by

  APFA’s members.13 Franchisees are at a marked disadvantage with respect to

  bargaining with Defendant, because Defendants’ franchise agreements are,

  themselves, strongly adhesive and require franchise compliance with UTAP’s

  operations manual and system requirements: the Membership Plan was introduced

  as a new system requirement which APFA’s members were obligated to follow. As

  set forth above, the degree of adhesion here is exceedingly high. Finally, and as set

  forth elsewhere herein, there are strong public policy reasons for barring class action

  waivers.

         In addition, substantive unconscionability is shown where an arbitration

  provision unreasonably favors the party with stronger bargaining position. See

  Lucey at *18-19. The arbitration provision here is decidedly one-sided. While

  franchisees are effectively limited to bringing any and all claims in single arbitration,

  Defendant has reserved several categories of claims as exempt from arbitration.

  One, in particular, stands out:
          4.2.6 Claims, including claims by an affiliate of Franchisor, seeking
          recovery or any other remedy based on Franchisee’s failure to pay any
          moneys due under this Agreement, any agreement with an affiliate of
          Franchisor, or any unpaid invoices owed to an affiliate of Franchisor when
          due.
         See Ex. C



  13
         Strikingly, the existing franchise agreements (and the exemplars provided to this Court) do
  not mention arbitration in any way.


                                                 29
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 38 of 43 PageID: 467




        § 4.2.6 exempts Defendant from arbitrating claims for damages due to non-

  payment of money due and owing under the Purported Amendment, which is

  intended to modify the entire franchise agreement, as well as any other agreements

  made by franchisees with approved vendors. Clearly, UTAP has reserved for itself

  a lower-cost alternative to arbitration which it denies franchisees. This strongly

  indicates the arbitration agreement is unreasonably harsh with respect to the

  franchisees to the point of unconscionability.

        The Court should find, based on the foregoing, that the arbitration agreement

  is procedurally and substantively unconscionable and deem it unenforceable as a

  matter of law.

  D.    Absent an Injunction, APFA and its Members Will Suffer Irreparable
        Harm

        The second factor a Court must consider before granting a preliminary

  injunction is the extent to which the plaintiff will suffer irreparable injury if such

  relief is denied. Med. Soc'y v. Mottola, 320 F. Supp. 2d 254, 269 (D.N.J. 2004)

  (citations omitted). Here, APFA’s members will suffer irreparable injury if the

  injunction is not issued. This is so because (a) if UATP is permitted to compel

  arbitration among certain of its members, it will require members to arbitrate claims

  despite the fact that members never agreed to arbitrate and did not receive

  consideration for this purported agreement; (b) individual arbitrations will likely

  result in a patchwork of results; and (c) individual franchisees would be required to


                                           30
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 39 of 43 PageID: 468




  spend considerable monies in connection with such proceedings even though they

  never agreed to arbitrate in the first instance. This is a clear, present danger to the

  APFA membership, who are already in an undesirable bargaining position against a

  franchisor who materially alters the franchise agreement with impunity. For these

  reasons, the second prong of the Kos Pharms test is met.

  E.    There Is No Cognizable Harm to UATP Should the Injunction Issue

        Defendant cannot reasonably claim it will be harmed if this Court issues the

  requested injunction because the arbitration agreement is seeks to enforce is highly

  suspect and potentially void ab initio. As noted above, the arbitration agreement

  was procured via fraudulent misrepresentations.            Moreover, the Purported

  Amendment and arbitration agreement contained therein are invalid because they

  lack consideration. In the face of these facts, the Court should have little difficulty

  finding this factor favors APFA.

  F.    The Public Interest Favors an Injunction Here

        1.    APFA is a Distinct Legal Entity and Has Not Executed the Purported
              Amendment

        In the event the Court does not find that the Arbitration Agreement is the

  product of fraud, this Court should still enjoin UATP from seeking to enforce it

  against those APFA and its members who executed the Purported Amendment.

        A non-signatory cannot be compelled to arbitrate because arbitration “is a

  matter of consent, not coercion.” Id. at 143 (quoting Volt Info. Scis. v. Bd. of Trs. of


                                            31
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 40 of 43 PageID: 469




  Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989)). A “party cannot be

  required to submit to arbitration any dispute which he has not agreed so to submit.”

  United Steelworkers of Am. v. Gulf Navigation Co., 363 U.S. 574, 582 (1960).

  “[C]ourts must place arbitration on an equal footing with other contracts, and enforce

  them according to their terms.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333,

  131 S. Ct. 1740, 179 L. Ed. 2d 742 (citations omitted). In the Third Circuit, a party

  who has not signed an arbitration agreement cannot be compelled to arbitrate its

  claims. Griswold v. Coventry First LLC, 762 F.3d 264, 271 (3d Cir. 2014) (citing

  Bel-Ray Co., Inc. v. Chemrite (Pty) Ltd., 181 F.3d 435, 444 (3d Cir. 1999)). That

  said, “a non-signatory may be bound by an arbitration agreement if ‘“traditional

  principles” of state law allow a contract to be enforced by or against nonparties to

  the contract.’” Id. (quoting Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631, 129

  S. Ct. 1896, 173 L. Ed. 2d 832 (2009)).

        Here, there can be no argument that APFA is not subject to the Purported

  Amendment and its arbitration agreement. APFA is an association of franchisees in

  the Urban Air system dedicated to, inter alia, improving franchisor/franchisee

  relations.14 Moreover, Defendant admits it knows not all APFA members executed

  the Purported Amendment and are allegedly subject to the arbitration agreement.

  See Bleiman Aff., Ex. 1. Nor are there any viable “traditional principles” of contract


  14
        APFA has associational standing to bring the claims set forth in the Complaint.


                                               32
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 41 of 43 PageID: 470




  law which would subject APFA to the arbitration agreement (which APFA does not

  acknowledge is valid insofar as it is the product of fraud and is void for lack of

  consideration.) For example, APFA has not acted in reliance upon the arbitration

  agreement. Nor has APFA received a third-party benefit from it. Likewise, APFA

  has not acted as any franchisee’s agent with respect to the subject matter of the

  Purported Amendment or the arbitration agreement contained therein. Therefore,

  and for the foregoing reasons, APFA cannot be compelled to arbitrate this dispute by

  UATP.

        APFA’s members should not be subjected to arbitration where, as noted above,

  the arbitration provision is heavily suspect. As a matter of sound public policy and

  well-settled law, courts will not enforce an arbitration agreement against a party who

  has not executed an arbitration agreement. Where, as here, the propriety of the

  arbitration agreement itself is in question and the issue of arbitrability was not

  reserved for arbitration, the public’s interest is best served by permitting the Court

  to handle this dispute and provide clarity for all parties concerned moving forward.

        2.     Arbitration Would Result in Piecemeal, Inconsistent Results

        New Jersey, and Texas, public policy favors consolidated litigation over

  piecemeal litigation. See, e.g. Garfinkel v. Morristown Obstetrics & Gynecology

  Assocs., P.A., 168 N.J. 124, 137 (N.J. 2001) (“[j]ust as we view piecemeal litigation

  as anathema, we also look with disfavor upon the unnecessary bifurcation of disputes



                                           33
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 42 of 43 PageID: 471




  between judicial resolution and arbitration.”) (quoting Ohio Cas. Ins. Co. v. Benson,

  87 N.J. 191, 199, 432 A.2d 905 (1981))); “Piecemeal litigation is generally

  disfavored in this state.” City of Houston v. Guthrie, 332 S.W.3d 578, 593 (Tex.

  App.—Houston [1st Dist.] 2009, pet. denied) (citing Iley v. Hughes, 311 S.W.2d 648,

  651 (Tex. 1958) (“Our courts have always frowned upon piecemeal trials, deeming

  the public interest, the interests of litigants and the administration of justice to be

  better served by rules of trial which avoid a multiplicity of suits.”).

        As set forth in greater detail above, if this Court enforces the arbitration

  agreements in the Purported Amendment against those APFA members who

  executed that document, the risk of inconsistent results and piecemeal litigation is

  manifestly increased. This does not serve the public’s interest in proper resolution

  of disputes among the parties and, strikingly, wastes the parties’ and the Court’s

  resources for no valid purpose. For one thing, it is highly questionable whether the

  arbitration agreements are enforceable – a question APFA reasonably believes will

  be resolved in its favor, as argued elsewhere herein. For another, many APFA

  members have not signed the Purported Agreement, and are not subject to the

  arbitration agreement contained within it, their claims will remain before this Court

  regardless of whether the arbitration agreements are valid.

                                     CONCLUSION

        For the reasons set forth at length herein, Plaintiff APFA Inc. respectfully



                                             34
Case 3:20-cv-05007-MAS-DEA Document 10-1 Filed 06/16/20 Page 43 of 43 PageID: 472




  requests this Court GRANT, its motion and issue an injunction preventing Defendant

  UATP Management, LLC from seeking to compel arbitration against individual

  APFA members because the arbitration agreements in the purported Amendment to

  Franchise Agreement (Membership Program) are invalid, non-binding, and

  unenforceable and/or should preliminarily enjoin Defendant UATP Management,

  LLC from initiating individual actions to compel arbitration against APFA members

  pending its determination of the enforceability of the claims at issue in this matter.

                                                 Respectfully submitted by:

                                                 MARKS & KLEIN, LLP

  Dated: June 16, 2020                                  /s/ Brent Davis
                                                 Justin M. Klein
                                                 Brent M. Davis
                                                 Attorneys for Plaintiff APFA, Inc.

                                                 Andrew P. Bleiman
                                                 Pro Hac Vice application to be filed




                                            35
